30.     i.2393

          I N ChE jUPKhME :OUR1             O THE STATE CF WNTANA
                                             F           9

                                            1973



!iD(;wK G.     YKOWI\I drld JOSEPHINE I , BROWN,
husband and w i f e ,

                              p l a i n t i f f s and Respondents,

         -vs   -
CLAUUE D.          CP*RTWRIGHT e t a 1   .,
                              Defendants and A p p e l l a n t s .



. l p p e a l from:    District Court o f t h e F i f t h J u d i c i a l D i s t r i c t ,
                       Honorable Frank E. B l a i r , J u d g e p r e s i d i n g .

Counsel of Record:

      For Appellants :

                             .
               Pa t r i c k F Hooks a r g u e d , Townsend, Montana
               Thomas F. Dowling a r g u e d , H e l e n a , Montana



               Church, H a r r i s , Johnson & W i l l i a m s , G r e a t F a l l s ,
                Montana
               Yarl J . Hanson a r g u e d , G r e a t F a l l s , Montana



                                                   Submitted:        September 2 4 , 1973

                                                       Decided :
                                                                         -
                                                                       1 1973
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

        This i s an appeal from a judgment entered upon f i n d i n g s of
f a c t and conclusions of law made by t h e c o u r t s i t t i n g without a
jury.      P l a i n t i f f s Brown, husband and w i f e , brought an a c t i o n t o
q u i e t t i t l e t o c e r t a i n ranch property i n J e f f e r s o n County.
Defendants Cartwright, husband and w i f e , f i l e d a counterclaim
t o q u i e t t i t l e t o t h e land i n themselves; and defendants Swain,
husband and w i f e , crossclaimed a g a i n s t defendants Cartwright f o r
breach of warranty t i t l e .          T r i a l was had i n t h e d i s t r i c t c o u r t
i n J e f f e r s o n County.   The t r i a l judge made f i n d i n g s of f a c t and
conclusions of law and f i l e d an opinion i n favor of p l a i n t i f f s
and a g a i n s t a l l defendants.        Defendants Swain were awarded money
damages by v i r t u e of t h e i r crossclaim a g a i n s t defendants Cart-
wright f o r breach of warranty of t i t l e .               Judgment was entered
f o r p l a i n t i f f s and a l l defendants appeal.
        Hereafter i n t h i s opinion, t h e p a r t i e s w i l l be r e f e r r e d
t o i n the singular.
        The a c t i o n involves a t r a c t of land containing 8.8 a c r e s .
This 8.8 a c r e t r a c t was a p a r t of a l a r g e r p a s t u r e a r e a c o n s t i -
h t i n g about 700 a c r e s .      P r i o r t o 1961, Brown was t h e record
owner of t h e 700 a c r e s which was under fence and used a s p a s t u r e
land.     The 8.8 a c r e t r a c t had a fence, a t t h a t time, along t h e
e a s t e r l y edge on t h e r a i l r o a d right-of-way and a fence along
the north section line.              The t r a c t i s a t r i a n g u l a r piece measuring
657' along t h e s e c t i o n l i n e e a s t and west, 1057' along t h e q u a r t e r
s e c t i o n l i n e n o r t h and south, and bounded on t h e e a s t e r l y and
s o u t h e r l y s i d e by t h e r a i l r o a d right-of-way.    There was a g a t e
on t h e r a i l r o a d fence and a r a i l r o a d c r o s s i n g which afforded access
t o Brown i n going t o and from t h e 700 a c r e p a s t u r e with h i s
cattle.      There was a l s o a g a t e on t h e n o r t h fence which afforded
access t o land i n t h e adjoining s e c t i o n owned by FJinslows.
        A few years p r i o r t o 1961, Cartwright bought a neighboring

ranch from one Herbert Marks.                The b a s i s of t h e controversy began
when t h e e s t a r e o r h l r r e d L .     >larks was ~ r o b a t e dand r h e adminis-

t r a t o r i n c o r r e c t l y included t h e 8.8 a c r e t r a c t i n t h e inventory
and appraisement and deeded t h e t r a c t t o C a r t w r i g h t through an

a d m i n i s t r a t o r ' s deed.
        A s t o t h i s transaction, the t r i a l court described i t i n i t s
"Basis of Decision and Opinion" i n t h i s way:
        rl
          The E s t a t e of A l f r e d I. Marks had no i n t e r e s t i n t h e
        land involved h e r e . When i t a t t e m p t e d t o t a k e i t i n t o
        t h e I n v e n t o r y , t h e a t t e m p t was a n u l l i t y . When i t
        t r i e d t o d i s t r i b u t e t h i s p r o p e r t y d e s c r i b e d a s TRACT
        ? / I , e x h i b i t 2 , f o r p l a i n t i f f and a s t h e p r o p e r t y des-
        c r i b e d a s d e f e n d a n t s ' e x h i b i t A , t h e n u l l i t y was com-
        pounded and t h e n when l a t e r an a t t e m p t t o s e l l t h e
        same p r o p e r t y t o t h e C a r t w r i g h t s by deed d a t e d June 16,
        1954, t h e n u l l i t y was s t i l l f u r t h e r compounded, a
        v e r i t a b l e comedy of e r r o r s , b u t w i t h o u t any l e g a l
        e f f e c t upon t h e p r o p e r t y we a r e t a l k i n g about i n t h i s
        a c t i o n ; t h e r e c o r d t i t l e of which was i n t h e p l a i n t i f f s
        a t a l l of t h o s e times. 11
        I n 1961, C a r t w r i g h t purchased t h e Winslow ranch immediately
n o r t h o f t h e 8.8 a c r e t r a c t ,     A f t e r buying t h e Winslow r a n c h ,
C a r t w r i g h t c o n t i n u o u s l y drove c a t t l e a c r o s s t h e 8.8 a c r e t r a c t
e n t e r i n g from t h e r a i l r o a d g a t e and then through t h e g a t e on
the n o r t h s e c t i o n l i n e .     A t t h e time t h e r e was no f e n c e between

t h e 8.8 a c r e t r a c t and t h e b a l a n c e of t h e 700 a c r e p a s t u r e t o

t h e west.
        Also i n 1961, C a r t w r i g h t was approached by a right-of-way

a g e n t f o r Montana Power Company who wanted t o procure an easement
f o r a n a t u r a l gas t r a n s m i s s i o n l i n e a c r o s s t h e 8.8 a c r e t r a c t .
Cartwright f i r s t t o l d him t o double check t h e t i t l e t o be s u r e
i t was C a r t w r i g h t ground.         The Montana Power agent came back l a t e r
and t o l d Cartwright t h a t he was t h e l e g a l owner, a l t h o u g h Brown
had t r i e d t o c l a i m t i t l e .     C a r t w r i g h t t h e n executed an easement,
r e c e i v e d $800, and t h e Montana Power Company b u i l t i t s g a s l i n e .
. 3 i g n i f i c a n t l y , Brown n o t o n l y knew of t h e C a r t w r i g h t easement
t o t h e Power Company, b u t watched them b u i l d t h e l i n e a c r o s s t h e

~ r a c t ;he could "see them from t h e house.                    II


        Brown t e s t i f i e d t h a t i n 1 9 6 1 - - a f t e r t h e Cartwright-Power
Company easement-- he went t o t h e J e f f e r s o n County Assessor t o
check t h e assessment l i s t .              He was t o l d t h e t r a c t was a s s e s s e d
t o Cartwright.          Brown took no s t e p s t o change t h e assessment and
t h e evidence i s uncontroverted t h a t Brown d i d n o t pay any t a x e s
on t h e 8.8 a c r e t r a c t from 1961 u n t i l 1971--after t h e l a w s u i t was
filed.       The r e c o r d i s l i k e w i s e c l e a r t h a t Cartwright d i d pay t h e
t a x e s from b e f o r e 1961 t o 1968, when t h e p r o p e r t y was s o l d t o
Swain under a c o n t r a c t r e q u i r i n g Swain t o make t a x payments.
        Both Brown and Cartwright t e s t i f i e d t o a c o n v e r s a t i o n between
them i n e i t h e r 1961 o r 1962.            Both agreed t h a t Cartwright o f f e r e d
t o s e l l Brown t h e 8.8 a c r e t r a c t f o r $800.            Brown wanted t o buy
i t a t t h a t p r i c e and t h e o n l y c o n f l i c t i n t h e testimony i s a s t o

why t h e d e a l f e l l through.          The t r i a l judge asked Brown why                 he
wanted t o buy h i s own p r o p e r t y and e l i c i t e d t h i s response:
        "THE COURT: Yes, s u s t a i n e d . Why were you t r y i n g
        t o buy your own p r o p e r t y from t h i s man i s what h e ' s
        a s k i n g you r e a l l y .
        A .     I d o n ' t know how t o answer t h e q u e s t i o n . W          e
        had thought i t was o u r s , and then when Montana Power
        went through t h e a r e a they s a i d t h a t i t belonged t o
        Claude Cartwright and they had p a i d him t h e easement
        f o r t h e r i g h t of way through t h e property. I checked
        t h e A s s e s s o r ' s o f f i c e t o s e e who i t was a s s e s s e d w i t h
        and they had a s s e s s e d i t t o Claude Cartwright."
        From 1961 t o 1966, Cartwright continued t o u s e t h e 8.8 a c r e
t r a c t i n going t o and from t h e Winslow p l a c e .               O occasion he
                                                                          n
l e f t t h e Winslow g a t e open s o h i s c a t t l e could g r a z e and w a t e r .
Brown admitted he saw Cartwright s t o c k on t h e t r a c t and t h e g a t e
open.      During t h i s same time, Brown had a c c e s s t o t h e t r a c t i n
t h e absence of a fence along t h e west boundary.                          Cartwright
t e s t i f i e d he made no o b j e c t i o n because he knew Brown could n o t
keep c a t t l e o f f w i t h o u t     f e n c e and he d i d n o t t u r n h i s c a t t l e i n
because they would "have been on ~ r o w n " . According t o C a r t w r i g h t ,
a d i r e c t o r of t h e Bozeman Production C r e d i t A s s o c i a t i o n f o r some
twenty y e a r s , t h e 8.8 a c r e t r a c t would only g r a z e one cow.
        I n 1964, Cartwright h i r e d a M r . Bandy t o survey t h e west
boundary of t h e 8.8 a c r e t r a c t .          Bandy d i d n o t complete t h e job
and a n o t h e r surveyor, M r . Erickson, completed i t i n 1966.                           That
fall--1966--Cartwright              h i r e d Bud Swann t o b u i l d a fence along
t h e west boundary.           Cartwright went up t o t e l l Brown about i t and
t u be s u r e t h a t t h e l o c a t i o n o f t h e g a t e - - t o allow Brown a c c e s s

t o h i s acreage--met ~ r o w n ' s approval.              Both Brown and Swann
t e s t i f i e d t h a t Brown came down during f e n c i n g and made no objec-
t i o n t o anyone.         A f t e r f e n c i n g i n October 1966, Cartwright occupied
the t r a c t exclusively.              However, Cartwright recognized t h e n , and
does now r e c o g n i z e , t h e r i g h t of Brown t o go a c r o s s t h e t r a c t
f o r a c c e s s t o ~ r o w n ' sp a s t u r e .
        I n August 1967, Cartwright s o l d t h e 8.8 a c r e t r a c t t o Swain
under a standard c o n t r a c t f o r deed.             That same f a l l Swain widened
t h e road i n t o t h e premises, dug a basement and then moved a house
onto t h e t r a c t .      A p i c t u r e of t h e house, which i s now t h e Swain

family home, was r e c e i v e d i n evidence a s E x h i b i t D.             Brown
admitted he observed t h e s e improvements b e i n g made and made no
o b j e c t i o n t o anyone.
        Then, i n J u l y 1970, n i n e y e a r s a f t e r t h e Montana Power e a s e -
ment and t h r e e y e a r s a f t e r t h e Swain house, Brown r e t a i n e d an
a t t o r n e y who made a t i t l e s e a r c h and Brown made h i s f i r s t o b j e c t i o n
t o t h e Cartwright t i t l e .           I n J u l y 1970, Brown's a t t o r n e y gave
n o t i c e t o defendants Cartwright and Swain t o v a c a t e t h e premises.
The complaint was f i l e d September 18, 1970, some t h r e e y e a r s

and t e n months a f t e r Cartwright c u t o f f Brown's u s e by f e n c i n g
the tract.

        ~ r o w n ' s complaint sounds i n two counts.               In the f i r s t count,
h e a l l e g e s t h a t he i s , and f o r twenty y e a r s l a s t p a s t , has been

the owner of t h e 8.8 a c r e t r a c t , i s e n t i t l e d t o possession t h e r e o f ,

and seeks a decree q u i e t i n g t i t l e t o t h e premises.             I n t h e second
count, Brown a l l e g e s t h a t a f t e r October 1966, defendants " w i l f u l l y
and f o r c e f u l l y " t r e s p a s s e d upon t h e premises.    He a l l e g e s t h a t a s
a r e s u l t of t h i s t r e s p a s s he has been deprived of t h e u s e of t h e
d . 8 a c r e t r a c t f o r both g r a z i n g and passage.        He seeks damages
under t h e second count f o r $5,000 a s and f o r damage t o t h e remainder
o f t h e r a n c h ; and t h e sum of $2,000 a s and f o r t h e r e a s o n a b l e

value of t h e use of t h e 8 . 8 a c r e t r a c t d u r i n g t h e period defendants
occupied i t , and f o r t h e f u r t h e r sum of $2,000 a s ~ r o w n ' s c o s t s of
r e c o v e r i n g possession of t h e property.
        I n answer t o Brown's f i r s t count ( q u i e t t i t l e ) , Cartwright
denied t h e m a t e r i a l a l l e g a t i o n s of t h e complaint.            Additionally,
Cartwright a l l e g e d a s a t h i r d defense t h a t Brown was n o t possessed
a r s e i z e d of t h e 8.8 a c r e t r a c t w i t h i n f i v e y e a r s p r i o r t o t h e

f i l i n g of t h e complaint and t h e a c t i o n i s b a r r e d by s e c t i o n s
93-2504 and 93-2505, R.C.M.                  1947.      A s a f o u r t h defense Cartwright
a l l e g e d t h a t Brown has been g u i l t y of such l a c h e s and unreasonable
d e l a y s a s t o estopand preclude him from p r e v a i l i n g on t h e f i r s t
count.
        I n answer t o t h e second count, Cartwright denied t h e m a t e r i a l
a l l e g a t i o n s of t r e s p a s s and s e t up t h e a f f i r m a t i v e d e f e n s e s of
l a c h e s and t h e s t a t u t e of l i m i t a t i o n s , s e c t i o n 93-2607, R.C.M.
1947.      F i n a l l y , Cartwright a s s e r t e d a counterclaim f o r q u i e t t i t l e
t o t h e 8.8 a c r e t r a c t i n h i s name, s u b j e c t t o t h e r i g h t s of
Swain under t h e c o n t r a c t .
        ~ r o w n ' s r e p l y g e n e r a l l y denied t h e counterclaim.
        swain's answer g e n e r a l l y denied t h e m a t e r i a l a l l e g a t i o n s
                                                            II
of the Brown complaint.                 Then, a s an         a f f i r m a t i v e defense" Swain
a l l e g e d t h a t he e n t e r e d i n t o t h e Cartwright c o n t r a c t i n good f a i t h
and a l l e g e d :
        'I*  **       should t h e Court f i n d t h a t t h e [ C a r t w r i g h t s ]
        a r e n o t t h e owners 9   ;    **   [Swains] should be e n t i t l e d
        t o recover a l l sums of money paid under t h i s c o n t r a c t
        t o g e t h e r w i t h damages which they s u f f e r a s a r e s u l t
        of t h i s a c t i o n t o g e t h e r w i t h c o s t s , i n t e r e s t and
        a t t o r n e y f e e s . ?I
        The t r i a l c o u r t made no f i n d i n g s on t h e Brown t r e s p a s s claim.

L i t s opinion t h e t r i a l c o u r t h e l d t h a t Brown had f a i l e d t o prove
 n
t h e amount of damages, and t h e r e f o r e , no recovery could be had.
Brown has n o t f i l e d a c r o s s appeal s o t h e t r e s p a s s a c t i o n i s o u t
o f the lawsuit.

        The d e t e r m i n a t i v e i s s u e on appeal i s whether Brown l o s t l e g a l
t i t l e t o Cartwright by a d v e r s e possession o r , more s p e c i f i c a l l y

h e r e , who had possession of t h e 8.8 a c r e t r a c t f o r t h e f i v e y e a r s
immediately preceding September 18, 1970?
      In o r d e r t o o b t a i n l e g a l t i t l e under t h e d o c t r i n e of a d v e r s e

p o s s e s s i o n , Cartwright must prove t h a t he possessed and occupied
t h e land pursuant t o t h e requirements of s e c t i o n s 93-2508 and 93-

2509, R.C.M.       1947, which provide:
      "93-2508.            Occupation under w r i t t e n i n s t r u m e n t
      o r judgment       -      when deemed a d v e r s e . When i t
      a p p e a r s t h a t t h e occupant, o r t h o s e under whom
      he c l a i m s , e n t e r e d i n t o t h e p o s s e s s i o n of t h e
      p r o p e r t y , under c l a i m of t i t l e , e x c l u s i v e of
      o t h e r r i g h t , founding such c l a i m upon a w r i t t e n
      i n s t r u m e n t , a s b e i n g a conveyance of t h e p r o p e r t y
      i n q u e s t i o n , o r upon t h e d e c r e e o r judgment of
      a competent c o u r t , and t h a t t h e r e h a s been a
      continued occupation and p o s s e s s i o n of t h e
      n r o p e r t y i n c l u d e d i n such i n s t r u m e n t , d e c r e e ,
      o r judgment, o r of some p a r t of t h e p r o p e r t y ,
      under such c l a i m , f o r f i v e (5) y e a r s , t h e
      p r o p e r t y s o i n c l u d e d i s deemed t o have been h e l d
      a d v e r s e l y , e x c e p t t h a t when i t c o n s i s t s of a
      t r a c t d i v i d e d i n t o l o t s , t h e p o s s e s s i o n of one
      (1) l o t i s n o t deemed a p o s s e s s i o n of any o t h e r
      l o t of t h e same t r a c t . I I
      "93-2509.            What c o n s t i t u t e s a d v e r s e p o s s e s s i o n
      under w r i t t e n i n s t r u m e n t o r judgment,              For t h e
      purpose of c o n s t i t u t i n g an a d v e r s e p o s s e s s i o n by
      any person c l a i m i n g a t i t l e founded upon a w r i t t e n
      i n s t r u m e n t , o r a judgment o r d e c r e e , land i s
      deemed t o have been possessed and occupied i n t h e
      following cases:

           "1. Where i t h a s been u s u a l l y c u l t i v a t e d o r
      improved.
               I I 2.  Where i t h a s been p r o t e c t e d by a sub-
      s t a n t i a l inclosure.
                "3. Where, a l t h o u g h n o t i n c l o s e d , i t h a s
      been used f o r t h e supply of f u e l , o r of f e n c i n g
      t i m b e r , e i t h e r f o r t h e purpose of husbandry, o r f o r
      p a s t u r a g e , o r f o r t h e o r d i n a r y u s e of t h e occupant.
                " 4 . Where a known farm o r a s i n g l e l o t h a s
      been p a r t l y improved, t h e p o r t i o n o f such farm o r
      Lot t h a t has been l e f t n o t c l e a r e d o r n o t i n c l o s e d ,
      a c c o r d i n g t o t h e u s u a l c o u r s e and custom of t h e
      a d j o i n i n g c o u n t r y , s h a l l be deemed t o have been
      occupied f o r t h e same l e n g t h of time a s t h e p a r t
      improved and c u l t i v a t e d . "
      The term "claim of t i t l e " a s used i n s e c t i o n 93-2508, was
d i s c u s s e d i n S u l l i v a n v. Neel, 105 Mont. 253, 257, 73 P.2d 206,


       h he phrase ' c l a i m of t i t l e ' a s used i n t h e
      f o r e g o i n g s e c t i o n of t h e s t a t u t e i s synonymous
      w i t h t h a t of ' c o l o r of t i t l e . t (Morrison v.
      Linn, 50 Mont. 396, 147 Pac. 166; F i t s c h e n Bros.
      Com.Co. v. Noyes' E s t a t e , 76 Mont. 175, 246 Pac.
      773.)
       "1t i s argued t h a t t h e q u i t c l a i m deeds were
       insufficient t o vest i n the p l a i n t i f f a color
       of t i t l e w i t h i n t h e meaning of t h e s t a t u t e .
       The second deed c o r r e c t l y d e s c r i b e d t h e e n t i r e
       t r a c t of l a n d , and t h e f i r s t deed c o r r e c t l y
       d e s c r i b e d one-half of t h e a r e a . Color of t i t l e
       does n o t depend upon t h e v a l i d i t y o r e f f e c t
       of t h e i n s t r u m e n t , b u t e n t i r e l y upon i t s i n t e n t
       and meaning.           ( F i t s c h e n Bros. Com.Co. v. ~ o y e s '
       Estate, supra.)
       "Pn t h e c a s e of Morrison v. Linn, above c i t e d ,
       t h i s c o u r t quoted w i t h approval t h e d e f i n i t i o n
       of ' c o l o r of t i t l e ' from t h e c a s e of Beverly v.
       Burke, 9 Ga. 440, 54 Am.Dec. 351, r e a d i n g a s
       follows:           'What i s meant by c o l o r of t i t l e ?
       I t may b e d e f i n e d t o be a w r i t i n g , upon i t s f a c e
         r o f e s s i n g t o pass t i t l e , b u t which does n o t
         o i t , e i t h e r from a want ot t i t l e i n t h e person
       making i t , o r from t h e d e f e c t i v e conveyance t h a t
       i s used     -     a t i t l e t h a t i s imperfect, but not so
       -
       obviously s o t h a t i t would be a p p a r e n t t o one n o t
       s k i l l e d i n t h e law.' And i n t h e c a s e of F i t s c h e n
       Rros. Com. Co. v. Noyes' E s t a t e t h i s c o u r t s a i d :
       'And c o l o r of t i t l e i s t h a t which i s t i t l e i n
       appearance, but n o t i n r e a l i t y . As a b a s i s of
       claim by adverse p o s s e s s i o n , c o l o r of t i t l e may
       be shown by any instrument p u r p o r t i n g t o convey
       the land o r t h e r i g h t t o i t s possession provided
       c l a i m i s made thereunder i n good f a i t h . 1
       " ~ h e s es t a t e m e n t s a r e i n accord w i t h t h e c u r r e n t
       a u t h o r i t y g e n e r a l l y . " (Emphasis s u p p l i e d . )
       Here, C a r t w r i g h t , a rancher and n o t a lawyer, r e c e i v e d two
deeds i n h i s c h a i n of t i t l e , which purported t o convey land west
o i the railroad tract.              Cartwright t e s t i f i e d t h a t he had two
a t t o r n e y s review h i s t i t l e and t h e y a p p a r e n t l y f a i l e d t o n o t e t h e
discrepancy i n t h e two Marks deeds.                     From t h e evidence, i t i s c l e a r
t h a t t h e e r r o r o r erroneous d e s c r i p t i o n n o t only f o o l e d C a r t w r i g h t ,
a layman, b u t a l s o misled t h e right-of-way                   department f o r t h e
Xontana Power Company and t h e County Assessor of J e f f e r s o n County.
Under t h e s e circumstances, when an occupant i s paying t a x e s on a
t r a c t of land and when a p u b l i c u t i l i t y pays him $800 f o r an under-
ground p i p e l i n e easement a c r o s s t h a t t r a c t , t h e occupancy i s under
c l a i m o r c o l o r of t i t l e w i t h i n t h e meaning of t h e s t a t u t e .
        S e c t i o n 93-2513, R.C.M.           1947, a p p l i c a b l e t o any c l a i m of
a d v e r s e p o s s e s s i o n , provides:
        sI
          Occupancy and payment of t a x e s n e c e s s a r y t o prove
        a d v e r s e p o s s e s s i o n . I n no c a s e s h a l l a d v e r s e posses-
        s i o n s be c o n s i d e r e d e s t a b l i s h e d under t h e p r o v i s i o n s
        of any s e c t i o n o r s e c t i o n s of t h i s code u n l e s s i t s h a l l
        be shown t h a t t h e l a n d h a s been occupied and claimed
        f o r a p e r i o d of f i v e (5) y e a r s c o n t i n u o u s l y , and t h e
        p a r t y o r p e r s o n s , t h e i r p r e d e c e s s o r s and g r a n t o r s , have,
        d u r i n g such p e r i o d , p a i d a l l t h e t a x e s , s t a t e , county,
        o r municipal, which have been l e g a l l y l e v i e d and a s s e s s e d
        upon s a i d l a n d . "           (Emphasis s u p p l i e d ) .
        Applying t h i s s t a t u t e , i t i s a p p a r e n t t h a t t h e r e a r e two
time spans involved.                 F i r s t , t h e r e i s t h e p e r i o d from October
1966 (completion of t h e f e n c e ) u n t i l t h e f i l i n g of t h e complaint
(September 1 8 , 1970).               Second, t h e r e i s t h e period from 1961
u n r i l October 1966.
        Dealing f i r s t w i t h t h e p e r i o d o f t i m e , October 1966 t o
September 1970, t h e r e can b e no q u e s t i o n r a i s e d a s t o t h e a c t u a l ,
e x c l u s i v e and n o t o r i o u s p o s s e s s i o n of t h e t r a c t by C a r t w r i g h t
and Swain a f t e r t h e f e n c e was completed                 -    a p e r i o d of t h r e e y e a r s
and t e n months b e f o r e t h e f i l i n g of t h e complaint.

        Before d i s c u s s i n g t h e evidence a s t o t h e p e r i o d b e f o r e
completion of t h e f e n c e i n October 1966, we n o t e what t h i s and
o t h e r c o u r t s have s a i d i n c o n s t r u i n g t h e n a t u r e and t y p e of posses-
sion required.            I t i s c l e a r t h a t t h e t y p e , n a t u r e and c h a r a c t e r
of t h e land involved must be c o n s i d e r e d . I n S u l l i v a n a t p. 259,

t h i s Court h e l d :
        "Thus, i t w i l l be observed t h a t t h e f o u n d a t i o n of
        t h e c l a i m o f p l a i n t i f f and t h e c h a r a c t e r of t h e land
        i n q u e s t i o n determine t h e d e g r e e and c h a r a c t e r of
        p o s s e s s i o n o r occupancy n e c e s s a r y t o s a t i s f y t h e
        s t a t u t e s . I I (Emphasis s u p p l i e d . )
        Tn 3 Am.Jur.2d Adverse P o s s e s s i o n                    1 4 , p. 94, i t i s s a i d :
        11%-   *   9
                   :
                      The r u l e of a c t u a l p o s s e s s i o n i s t o be a p p l i e d
        r e a s o n a b l y i n view of t h e l o c a t i o n and c h a r a c t e r of
        t h e land claimed. I t i s s u f f i c i e n t , i f t h e a c t s of
        ownership a r e of such a c h a r a c t e r a s t o openly and
        p u b l i c l y i n d i c a t e an assumed c o n t r o l o r u s e such a s
        i s c o n s i s t e n t w i t h t h e c h a r a c t e r of t h e premises i n
        question.       **       *I'    (Emphasis supplied,)
        From 1961 u n t i l October 1966, t h e 8.8 a c r e t r a c t d i d n o t have
a west f e n c e and immediately a d j o i n e d t h e 692 o r s o a c r e s Brown
used a s h i s p a s t u r a g e .     The 8.8 a c r e t r a c t would o n l y g r a z e one
cow.      Obviously, a s C a r t w r i g h t t e s t i f i e d , he could n o t p u t a cow
o r cows on t h e t r a c t f o r he w e l l knew, a s a n experienced c a t t l e -
man, t h a t h i s animals would t r e s p a s s on Brown.             Likewise, C a r t -
w r i g h t was obviously w e l l aware of h i s o b l i g a t i o n t o "fence out",
f o r he had M r . Bandy on t h e p r o p e r t y t o survey t h e fence l i n e a s
e a r l y a s 1964.
       I n Magewssen v. Atwell, 152 Mont. 409, 414, 451 P.2d 103,
t h i s Court pointed o u t t h a t t h e q u e s t i o n of adverse possession o r
occupancy i s one of t h e i n t e n t i o n of t h e p a r t i e s :
       "The law of t h i s s t a t e i s t h a t : 'The q u e s t i o n o f
       adverse possession i s one of i n t e n t i o n . The
       i n t e n t i o n must b e discovered from a l l t h e circum-
       s t a n c e s of t h e - c a s e . 1 Lamrne v. Dodson, 4 Mont.
       560, 591, 2 P. 298, 303 (1883); S t e t s o n v. Young-
       q u i s t , 76 Mont. 600, 248 P. 196, 198 (1926)                ."
       3 Am.Jur.2d       Adverse Possession 513, p. 91, p u t s t h e r u l e
i n a s l i g h t l y d i f f e r e n t fashion:
       "* * *       While t h e r e i s no f i x e d r u l e whereby t h e a c t u a l
       possession of r e a l p r o p e r t y by a n adverse claimant may
       be determined i n a l l c a s e s , i t may b e s t a t e d a s a
       g e n e r a l r u l e t h a t t h e c l a i m a n t ' s possession must be such
       a s t o i n d i c a t e h i s e x c l u s i v e ownership of t h e p r o p e r t y .
       Not only must t h i s possession b e w i t h o u t subserviency
       t o , o r r e c o g n i t i o n o f , t h e t i t l e of t h e t r u e owner, b u t
       i t must be h o s t i l e t h e r e t o , and t o t h e whole world.
                                                                      I
       I t h a s been d e c l a r e d t h a t t h e d i s s e i s o r must u n f u r l
       h i s f l a g on t h e l a n d , and keep i t f l y i n g , so t h a t t h e
       owner may s e e , i f he w i l l , t h a t an enemy has invaded
       h i s domains, and p l a n t e d t h e s t a n d a r d of c o n q u e s t . ' &
        (Emphasis s u p p l i e d . )
       Did Cartwright i n t e n t t o c l a i m and occupy t h e 8.8 a c r e t r a c t
p r i o r t o October 1966?         It i s d i f f i c u l t t o imagine any a c t i n d i -
c a t i n g t h a t i n t e n t more c l e a r l y than acceptance of c o n s i d e r a t i o n
from t h e Montana Power Company f o r t h e g r a n t i n g of t h e easement,
p a r t i c u l a r l y when Cartwright was advised t h a t Brown claimed some
t i t l e t o the tract.       However, i f t h e r e was any doubt, Cartwright
t h e n put t h e q u e s t i o n of i n t e n t beyond argument when he went t o
Brown and o f f e r e d t o s e l l him t h e very t r a c t h e r e involved.                Brown
d i d n o t d i s p u t e t h a t obvious c l a i m of ownership f o r he admitted
t h a t he o f f e r e d t o buy i t .    The " f l a g of conquest" was n o t only
f l y i n g h i g h over t h e 8.8 a c r e t r a c t , b u t was a l s o f i r m i y implanted
a t Brown's barn door where t h i s c o n v e r s a t i o n took p l a c e .
       Following t h e n e g o t i a t i o n s i n 1961 o r 1962, Cartwright con-
tinued h i s use of t h e 8.8 a c r e t r a c t i n g e t t i n g t o and from t h e
Winslow place, and i t i s uncontradicted t h a t he employed Bandy t o
s t a r t t h e survey i n 1964, which was f i n a l l y completed i n 1966.                      The
only claim of possession during t h e period from 1961 t o 1966 t h a t
Brown can possibly advance i s t h a t of pasturage by h i s c a t t l e i n
t h e absence of a fence.
       ~ r o w n ' sargument t h a t he was grazing t h e 8.8 a c r e t r a c t a s
a matter of r i g h t from 1961 u n t i l 1966 c o l l a p s e s when one con-
s i d e r s h i s testimony t h a t he was s t i l l w a i t i n g f o r Cartwright t o
give him a deed t o t h e t r a c t ,          Additionally, i f t h a t were ~ r o w n ' s
i n t e n t a t t h a t t i m e , why d i d he remain s i l e n t when he v i s i t e d t h e
premises, a t Cartwright's suggestion, t o observe Bud Swann e r e c t
t h e fence which would end h i s grazing p r i v i l e g e s on t h e t r a c t .
I f Brown d i d indeed claim ownership and r i g h t of possession of
t h e 8.8 a c r e t r a c t p r i o r t o the fencing, why d i d he, with f u l l
knowledge of t h e assessment s i t u a t i o n i n J e f f e r s o n County, allow
Cartwright t o pay t h e t a x e s on t h e t r a c t i n 1961 through 1966?
There can be only one answer:                  Brown knew t h a t Cartwright claimed
ownership of t h e t r a c t and Brown, i n h i s own mind, thought Cart-
wright owned i t .         The only thing t h a t Brown d i d with r e s p e c t t o
t h e 8.8 a c r e t r a c t was t o t u r n h i s c a t t l e out on h i s own 700 a c r e
p a s t u r e , and l e t them graze on t h e t r a c t i f they so d e s i r e d .
       The t r i a l c o u r t f a i l e d t o give any c o n s i d e r a t i o n t o t h e n a t u r e
o r c h a r a c t e r of t h e t r a c t of land here i n question o r t h e m u l t i p l e
a c t s and statements of t h e p a r t i e s which evidenced t h e c l e a r i n t e n -
t i o n of Cartwright t o claim possession and ownership of t h i s t r a c t
from 1961 t o 1966.           The t r i a l c o u r t abused i t s d i s c r e t i o n i n
e n t e r i n g findings r e j e c t i n g t h e defense of t h e s t a t u t e of l i m i t a t i o n s ,
denying Cartwright's counterclaim and e n t e r i n g judgment which i s
n o t supported by any s u b s t a n t i a l evidence.
       A s t o t h e payment of t a x e s , i t i s admitted t h a t Cartwright
paid a l l of t h e r e a l property taxes l e v i e d and assessed a g a i n s t
t h i s 8.8 a c r e t r a c t f o r t h e years 1954 through 1967, a period of
fourteen years.            During seven of t h e s e y e a r s , 1961 through 1967,
Brown had p e r s o n a l knowledge t h a t t h e t r a c t was being a s s e s s e d
t o Cartwright.           Under t h e c o n t r a c t f o r deed between Cartwright
and Swain, August 9, 1967, Swain was o b l i g a t e d t o pay t h e r e a l
p r o p e r t y t a x e s f o r t h e y e a r 1968, and succeeding y e a r s w h i l e t h e
c o n t r a c t remained i n f o r c e and e f f e c t .       Swain breached h i s c o n t r a c t
by f a i l i n g t o pay t h e t a x e s l e v i e d and a s s e s s e d f o r t h e y e a r s
1968 and 1969.           The t a x n o t i c e s f o r t h e s e y e a r s , r e c e i v e d i n
evidence over o b j e c t i o n , show t h a t t h e p r o p e r t y was a s s e s s e d t o
Cartwright " i n c a r e of" M r . and Mrs, Swain.                     This l a w s u i t was
commenced on September 18, 1970, b e f o r e any t a x e s were due and
payable f o r t h a t y e a r .
         More than f o u r months a f t e r t h e commencement of t h i s l a w s u i t ,
on January 29, 1971, Mrs. Brown went t o t h e county t r e a s u r e r of
J e f f e r s o n County and paid t h e t a x e s f o r t h e y e a r s 1968, 1969 and
1970, which Swain had allowed t o go d e l i n q u e n t .                    M r s . Brown
t e s t i f i e d t h a t she p a i d t h e t a x e s on t h e a d v i c e of one of t h e i r
attorneys i n t h i s litigation.                I n November 1971, M r s . Brown went
. i n and p a i d t h e t a x e s , a s s e s s e d a g a i n s t Cartwright and Swain, f o r
t h a t year.
         A l l of t h e Brown testimony a s t o t h e payment of t h e t a x e s ,
a s w e l l a s t h e t a x r e c e i p t s , was admitted by t h e t r i a l judge over
r e p e a t e d o b j e c t i o n s of a l l defendants.       While t h e t r i a l c o u r t
i n d i c a t e d t h e o b j e c t i o n s were being o v e r r u l e d "pro forma", t h e
p r e s i d i n g judge d i d i n d i c a t e t h a t he would study t h e m a t t e r f u r t h e r .
However Finding of F a c t I1 taken w i t h t h e g e n e r a l f i n d i n g s and
conclusions and o p i n i o n , i n d i c a t e s t h e t r i a l judge considered
t h e evidence of t h e s e payments and a t l e a s t i n f e r e n t i a l l y found
t h a t Cartwright and Swain had n o t complied w i t h s e c t i o n 93-2513,
R.C.M.      1947, w i t h r e s p e c t t o t h e o b l i g a t i o n t o pay t h e t a x e s .
         While t h i s Court h a s never passed on t h i s p r e c i s e q u e s t i o n ,
t h e Court h a s c l e a r l y h e l d t h a t t h e f i l i n g of a q u i e t t i t l e a c t i o n
f r e e z e s t h e r e s p e c t i v e r i g h t s of t h e p a r t i e s a t t h e time of commence-
ment of t h e a c t i o n .      I n Flathead Lumber Corp. v. E v e r e t t , 127 Mont.
291, 295, 2 b 3 P.2d 376, t h i s Court w a s p r e s e n t e d w i t h t h e r e v e r s e
of the s i t u a t i o n here.              I n F l a t h e a d Lumber Corp., defendant sought t o
u t i l i z e t h e time between t h e f i l i n g of t h e a c t i o n and t h e t r i a l
a s p o s s e s s i o n time f o r computation of t h e s t a t u t o r y p e r i o d of
adverse possession.                 The Court f l a t l y r e j e c t e d t h i s c o n t e n t i o n :
        "The r u l e i s t h a t t h e b r i n g i n g of an a c t i o n
        a g a i n s t one i n a d v e r s e p o s s e s s i o n d i s p u t i n g
        h i s t i t l e a r r e s t s t h e running of t h e s t a t u t e .
        [Citing cases]
        "During t h e pendency of t h e a c t i o n d e f e n d a n t s
        can a c q u i r e no new r i g h t a s a g a i n s t p l a i n t i f f s
        by t h e mere f a c t t h a t t h e y remain i n p o s s e s s i o n .
        [Citing cases]."        (Emphasis supplied.)
        The s t a t u t e , s e c t i o n 93-2513, R.C.M.               1947, merely s t a t e s
t h a t t h e a d v e r s e p o s s e s s o r must have occupied and claimed t h e
land f o r a p e r i o d of f i v e y e a r s c o n t i n u o u s l y and "during such
period, paid a l l taxes               f:      * which      have been l e g a l l y l e v i e d
and a s s e s s e d upon s a i d l a n d . "         C a r t w r i g h t complied w i t h t h a t
s t a t u t e , even w i t h o u t r e g a r d t o t h e " a f t e r t h e f a c t " payments.
        Having found t h a t t h e evidence does n o t uphold t h e t r i a l
c o u r t ' s f i n d i n g s of f a c t on a d v e r s e p o s s e s s i o n , d e f e n d a n t ' s
c o n t e n t i o n s on l a c h e s need n o t be d i s c u s s e d .         W do comment though
                                                                                e
t h a t f o r nine years p l a i n t i f f           n o t only s t o o d by w i t h f u l l
knowledge of C a r t w r i g h t ' s c l a i m of ownership and a g g r e s s i v e a c t s
o f p o s s e s s i o n , b u t even d i s c u s s e d purchasing t h e p r o p e r t y .

        The f i n d i n g s , c o n c l u s i o n s and judgment of t h e t r i a l c o u r t
a r e r e v e r s e d and t h e c a u s e remanded w i t h d i r e c t i o n s t o e n t e r

judgment f o r C a r t w r i g h t .          The judgment i n f a v o r of Swain a g a i n s t
Cartwright i s likewise reversed.
    Chief Justic




u    /




    Justices


.............................
    Hon. M. James Sorte, District
    Judge, sitting for Justice John
    Conway Harrison.